DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada JPH11-210757.
Re clm 1 and 5, Terada discloses a rolling bearing (Fig. 7) comprising: an inner ring (1); an outer ring (2); a plurality of rolling elements (3) provided between the inner ring and the outer ring; and an annular cage (5) in which the rolling elements are held at intervals in a circumferential direction of the cage, wherein: the cage includes an annular body (portion of cage to right of ball) placed closer to a first side in an axial direction of the cage than the rolling elements, and a plurality of cage prongs (portion of cage circumferentially between balls) provided to extend to a second side in the axial direction from the annular body, each of the cage prongs includes a lack portion (10, Fig. 6 and 8) provided from a first side of the each of the cage prongs to a second side of the each of the cage prongs in the axial direction such that the lack portion is opened to the second side in the axial direction and along a radial direction of the cage; the each of the cage prongs includes a pair of cage prong bodies (8s) such that the cage prong bodies are provided on both sides of the lack portion in the circumferential direction 
Re clm 3¸ Terada further discloses the stiffening rib is provided at a position closer to an inner side in the radial direction between the cage prong bodies (relative to the outer radial surface of the cage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kamamoto U.S. 2017/0268570 in view of Terada JPH11-210757.
Re clm 1, Kamamoto discloses a rolling bearing (Fig. 1) comprising: an inner ring (2); an outer ring (3); a plurality of rolling elements (4) provided between the inner ring and the outer ring; and an annular cage (5) in which the rolling elements are held at intervals in a circumferential direction of the cage, wherein: the cage includes an annular body (at 11) placed closer to a first side in an axial direction of the cage than the rolling elements, and a plurality of cage prongs (13) provided to extend to a second side in the axial direction from the annular body.
Kamamoto does not disclose each of the cage prongs includes a lack portion provided from a first side of the each of the cage prongs to a second side of the each of the cage prongs in the axial direction such that the lack portion is opened to the second side in the axial direction and along a radial direction of the cage; the each of the cage prongs includes a pair of cage 
Terada teaches a cage comprising each of the cage prongs (portion of 5 circumferentially between balls/pockets) includes a lack portion (10, Fig. 6 and 8) provided from a first side of the each of the cage prongs to a second side of the each of the cage prongs in the axial direction such that the lack portion is opened to the second side in the axial direction and along a radial direction of the cage; the each of the cage prongs includes a pair of cage prong bodies (8s) such that the cage prong bodies are provided on both sides of the lack portion in the circumferential direction and make contact with a corresponding one of the rolling elements; and a stiffening rib (portion of 5 that forms the bottom of 10) is provided between the cage prong bodies for the purpose of accommodating a large amount of grease for high lubrication performance ([0029]).
It would have been obvious to one of  ordinary skill in the art to modify the prongs of Kamamoto and provide each of the cage prongs includes a lack portion provided from a first side of the each of the cage prongs to a second side of the each of the cage prongs in the axial direction such that the lack portion is opened to the second side in the axial direction and along a radial direction of the cage; the each of the cage prongs includes a pair of cage prong bodies such that the cage prong bodies are provided on both sides of the lack portion in the circumferential direction and make contact with a corresponding one of the rolling elements; and a stiffening rib is provided between the cage prong bodies for the purpose of accommodating a large amount of grease for high lubrication performance.
Re clm 2, Kamamoto further discloses the inner ring includes an inner ring raceway (S3) with which balls as the rolling elements make rolling contact; and the cage includes guide portions (14) configured to position the cage by making contact with the inner ring raceway.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Compassi U.S. 2002/0126927 discloses a similar lubricant groove at 20 in Fig. 1.  JP H11-210757 discloses a similar lack portion at 10, Fig. 6. JP 2001082486 discloses a similar rib at 17, Fig. 6. Roffe discloses a similar lack portion (112A, Fig. 1) and shaped recess (136).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALAN B WAITS/Primary Examiner, Art Unit 3656